On August 7, 1935, the plaintiffs in error filed their petition in error with case-made attached, and on October 2, 1935, filed a brief which reasonably supports the allegations of the petition in error.
Defendants in error have filed no brief nor offered any excuse for such failure. The cause is, therefore, reversed and remanded, with directions to enter judgment for plaintiffs upon the pleadings as prayed for in the petition in error.
McNEILL, C. J., and BAYLESS, WELCH, CORN, and GIBSON, JJ., concur.